United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3435
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Terrell Simpson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: May 6, 2015
                               Filed: May 17, 2016
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Terrell Simpson challenges the district court’s1 finding that he violated the
conditions of his supervised release and argues that the district court abused its


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
discretion in sentencing him to two years in prison. Additionally, his counsel has
moved to withdraw. We conclude that the district court did not clearly err in its
factual findings, or abuse its discretion in sentencing Simpson. See United States v.
Miller, 557 F.3d 910, 914-917 (8th Cir. 2009) (standards of review); United States v.
Meyer, 483 F.3d 865, 869 (8th Cir. 2007) (discussing reliability of sweat-patch
results).

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the district court.
                       ______________________________




                                         -2-